Dismissed and Memorandum Opinion filed April 12, 2007







Dismissed
and Memorandum Opinion filed April 12, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00104-CV
____________
 
ALBERT ORTIZ, ET AL.,
Appellants
 
V.
 
HARRIS COUNTY, ET AL.,
Appellees
 

 
On Appeal from the 152nd District
Court
Harris County, Texas
Trial Court Cause No.
2005-19480
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed November 6, 2006.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On March
15, 2007, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed no response.
Additionally,
our records show that appellant has neither established indigence nor  paid the
$125.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent);Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing
fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
12, 2007.
Panel consists of Justices Yates, Edelman, and
Seymore.